       Case 4:19-cv-04244 Document 35 Filed on 05/27/20 in TXSD Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 WELLS FARGO PRACTICE FINANCE, A
 DIVISION OF WELLS FARGO BANK,
 N.A.,

                Plaintiff,
                                                    Civil Action No. 4:19-cv-04244
 vs.

 ASHLEY BROWN, DDS, PLLC, ASHLEY
 GENEE BROWN, KIDZONE DENTAL,
 PLLC d/b/a INFINITE SMILES AND
 KIDZONE DENTAL, and DR. VAJAHAT
 YAR KHAN

                Defendants.


                         DEFENDANT, ASHLEY GENEE BROWN’S
                            NOTICE OF BANKRUPTCY AND
                            NOTICE OF AUTOMATIC STAY

        On May 26, 2020, Ashley Genee Brown, file a voluntary Chapter 7 Bankruptcy Proceeding

in the United States Bankruptcy Court in the Southern District of Texas—Houston Division. The

automatic stay is effect pursuant to § 362(a) of the Bankruptcy Code and automatically stays this

action and bars any and all action and or attempt to collect from Ashley Genee Brown and or her

property and or any property of her bankruptcy estate. The style of the bankruptcy proceedings is

In re Ashley Genee Brown, Case No. 20-32761.


                                            Respectfully submitted,

                                            WAUSON ♦ PROBUS

                                            By:     /s/ Anabel King
                                                    Anabel King
                                                    State Bar No. 24067659 / ID No. 1012318

                                                                                               1
      Case 4:19-cv-04244 Document 35 Filed on 05/27/20 in TXSD Page 2 of 2




                                                    aking@w-plaw.com
                                                    John Wesley Wauson
                                                    State Bar No. 20988200 / ID No. 1866
                                                    jwwauson@w-plaw.com
                                             One Sugar Creek Center Blvd., Suite 880
                                             Sugar Land, Texas 77478
                                             (281) 242-0303 (Telephone)
                                             (281) 242-0306 (Facsimile)

                                             COUNSEL FOR DEFENDANT
                                             ASHLEY GENEE BROWN


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument has been
served via electronic means as listed on the Court’s CM/ECF noticing system on this 27th day of
May, 2020 to counsel for Plaintiff, Wells Fargo, and any party requesting notices.


                                             _/s/ Anabel King ____
                                             Anabel King




                                                                                                 2
